Citation Nr: 0812399	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-16 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.	Entitlement to a compensable rating for right peroneal 
nerve neuralgia prior to March 24, 2006.

2.	Entitlement to a compensable rating for right peroneal 
nerve neuralgia from November 8, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1990 to August 1990 and from September 1993 to October 
1999.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Fort Harrison, Montana Department of Veterans Affairs (VA) 
Regional Office (RO) that, in pertinent part, granted service 
connection for right lower extremity neuralgia of the 
peroneal nerve, rated noncompensable, effective December 26, 
2002.  The veteran's claims file is now in the jurisdiction 
of the Seattle, Washington RO.  In December 2007, that RO 
granted an increased (10 percent) "staged" rating for right 
lower extremity neuralgia of the peroneal nerve, effective 
March 24, 2006, and assigned a "staged" reduced (0 percent) 
rating effective November 8, 2007.  The veteran has expressed 
dissatisfaction with both noncompensable "stages" of the 
rating, and both are on appeal.  AB v. Brown, 6 Vet. App. 35 
(1993).  In March 2008, a videoconference hearing was held 
before the undersigned.  A transcript of this hearing is 
associated with the claims file.  

The matter of the rating for right lower extremity neuralgia 
of the peroneal nerve from November 8, 2007 is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if any action 
on his part is required.


FINDING OF FACT

Prior to March 24, 2006, there was no competent evidence that 
the veteran's right peroneal nerve neuralgia involved 
impairment equivalent to more than mild (moderate) incomplete 
paralysis of that nerve.

CONCLUSION OF LAW

A compensable rating is not warranted for the veteran's right 
peroneal nerve neuralgia prior to March 24, 2006.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.31, 4.124, 4.124, 4.124a, Diagnostic Code (Code) 8723 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection, 
assigned a disability rating and an effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2005 
statement of the case (SOC), and June 2006 and December 2007 
supplemental SOCs provided notice on the "downstream" issue 
of entitlement to an increased initial rating and 
readjudicated the matter after the appellant and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  It is not alleged that 
notice in this matter was less than adequate. 

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations (in March 2006 and in 
November 2007).  The veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Factual Background

November 1999 to May 2006 and October 2007 to November 2007 
VA outpatient treatment records reveal that in December 2002 
the veteran underwent right ankle reconstruction surgery.  In 
March 2003, he began to complain of minimal pain and numbness 
on the outside portion of his right foot.  Subsequently, he 
periodically complained of numbness and/or soreness in his 
right foot.  On August 2003 VA examination of the right 
ankle, it was noted that he complained of numbness in the 
mid-toe area laterally.  On March 2004 examination by his 
orthopedic surgeon, he complained of soreness and numbness in 
his lateral toes; it was noted that this was consistent with 
his surgical history and, as the veteran did have some damage 
to branches of the sural nerve, it was doubted hat this would 
improve.  In February 2005, the veteran complained that he 
had lost a lot of sensation in the lateral right foot, but 
still had feeling on pressure.  During this time period, 
there were no appreciable complaints regarding loss of 
strength or range of motion in his right foot.

On March 24, 2006 VA examination, it was noted that the 
veteran did not wear a brace, or use corrective shoes, 
orthotics, or other ambulatory aids.  He reported losing the 
toenails of his 4th and 5th digits 3-4 times a year; not 
being able to feel pain on his 4th and 5th toes, and along 
the outside area of his foot; and occasionally feeling 
tingling sensations from the ankle down into the top of his 
right foot.  On neurological examination, vibratory 
sensations were absent in the right ankle and foot.  
Dorsiflexion, plantar flexion, inversion and eversion 
movements against gravity and resistance were diminished in 
the right foot (+2/5 in the right foot compared to +3-4/5 in 
the left foot).  Pain and guarded movement was also noted 
based on the veteran's facial expressions and subjective 
comments.  There was no evidence of fatigue, weakness, or 
lack of endurance upon repetitive bilateral use of the feet.  
The veteran was referred for an EMG studies, which were 
completed in April 2006, and showed normal test results for 
the right lower extremity with no definite evidence of 
neuropathy, lumbosacral plexopathy, lumbar radiculopathy or 
myopathy.  The examiner also stated: "Although well within 
normal limits, the sensory nerve action potential (SNAP) 
amplitude of the right sural nerve was somewhat lower than on 
the left, and with [the veteran's] complaints of numbness 
affecting the lateral aspect of the right foot, a very mild, 
partial injury of the sural nerve cannot be excluded."

C.	Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedular rating, which is based on average impairment of 
earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.

In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  As is 
noted above, the RO has assigned staged ratings, as reflected 
by the characterization of the issues.  As neurological 
findings have not been consistent throughout, staged ratings 
are appropriate.  
The veteran's statements describing his symptoms and 
condition are competent evidence to the extent that he can 
describe what he experiences.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.

Neuralgia of the deep peroneal nerve is rated under Codes 
8723, 8523, for neuralgia and paralysis of that nerve.  A 0 
percent rating is warranted when there is mild incomplete 
paralysis.  The next higher rating, 10 percent, is warranted 
when there is moderate incomplete paralysis.  See 38 C.F.R. 
§ 4.124a.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  See note preceding 
Code 8510.  38 C.F.R. § 4.124a.  

It is well-established in the record that prior to March 
2006, the veteran did not experience any right peroneal 
paralysis, and that his [deep peroneal] nerve involvement is 
wholly sensory.  Prior to his March 2006 VA examination, he 
only complained of numbness, pain, or soreness in his right 
foot; however, there were no clinical findings of sensory 
deficit.  Such a disability picture is consistent with a 0 
percent rating under Codes 8723, 8523 (for mild incomplete 
paralysis).  The next higher (10 percent rating) requires 
moderate incomplete paralysis; a disability picture that 
would include evidence of additional factors such as loss of 
strength or motion.  There is no evidence in the record that 
at any time during the appeal period, prior to March 26, 
2006, the veteran exhibited decreased ranges of right 
ankle/foot motion or loss of strength due to impaired 
peroneal innervation.  It was not until the March 24, 2006 VA 
examination that he showed loss of strength in his right 
foot, signs of guarded movement, and decreased ability to 
fully flex his right foot and ankle.  

The findings objectively shown prior to March 24, 2006 
correlate closely with the schedular criteria for a 0 percent 
rating for right lower extremity neuralgia of the peroneal 
nerve.  As the additional factors of loss of strength or in 
range of motion required for a 10 percent rating (for 
moderate incomplete paralysis of the deep peroneal nerve) 
were not shown prior to March 24, 2006, a compensable rating 
prior to that date is not warranted.  

The preponderance of the evidence is against this claim; 
hence, the reasonable doubt provisions cited above do not 
apply and the claim must be denied.


ORDER

A compensable rating for right peroneal nerve neuralgia prior 
to March 24, 2006 is denied.


REMAND

As noted above, March 2006 VA examination, found diminished 
strength of +2/5 in the right foot compared to +3-4/5 in the 
left foot.  Movements were noted to be painful and guarded.  
On April 2006 EMG testing, although the veteran's right lower 
extremity were within normal limits, it was felt that a very 
mild, partial sural nerve injury could not be excluded.

On November 2007 VA examination, the veteran complained of 
constant numbness without any flare-ups in his right foot and 
of inability to feel stubbing of the 3rd, 4th, and 5th toes.  
He reported losing the toenails on his right 3rd and 4th toe 
twice since the December 2002 surgery, and the toenail on his 
5th right toe more frequently.  Vibratory sensations were 
absent from the 3rd to the 5th toes and were noted to be 
stronger in the left foot than the right foot for the 1st and 
2nd toes.  

At the March 2008 videoconference hearing, the veteran 
testified that his right foot did not improve since the March 
2006 VA examination, and that he has always experienced 
numbness and loss of strength since his right ankle surgery 
in December 2002.  He denied having sensation in his foot 
other than ever-present tingling.  As an example, he 
indicated that if he were to drop something on his right 
foot, he would not be able to feel anything other than the 
pressure of something having landed on his foot.  

In light of the allegations of increased severity of 
disability, a contemporaneous VA examination is necessary.  
38 C.F.R. § 3.327(a).  

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the claims 
file all records of VA treatment the 
veteran has received for his right 
peroneal nerve neuralgia since May 2006.

2.  The RO should then arrange for a VA 
neurological evaluation of the veteran to 
determine the current severity of his 
service-connected right peroneal nerve 
neuralgia and its impact on his ability to 
function.  The examiner should review the 
veteran's claims file in conjunction with 
the examination.  The examiner should 
specifically opine whether the disability 
picture/impairment associated with the 
veteran's right deep peroneal nerve 
neuralgia is one consistent with moderate 
incomplete paralysis of that nerve, or 
approximates that level of severity.  The 
examiner should explain the rationale for 
all opinions given.

3.  The RO should then re-adjudicate the 
matter of the rating for right peroneal 
nerve neuralgia from November 8, 2007 
(specifically discussing any showing of 
improvement since the March 006 
examination).  If the benefit sought 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


